


INTELLECTUAL PROPERTY PURCHASE AGREEMENT




THIS PURCHASE AGREEMENT, effective on the 20th day February, 2008, is made by
and between GTREX CAPITAL, INC., a Delaware publicly traded company, and
referred to as “GTREX”, and SUSTAINABLE TOURISM DEVELOPMENT INTERNATIONAL, INC.
(“STDI”), an Australian company.




RECITALS




A.

GTREX, a publicly traded U.S. company, is currently involved with bringing
together a network of companies and technologies which will be used to promote
‘sustainable tourism’ by providing services to maintain and preserve the
environment, and reduce the impact to climate changes resulting from the
careless waste of natural resources.




B.

STDI, a new company chartered in Australia, is focused on providing research,
consultancy and project management to promote sustainable tourism development
internationally.  Thus, it is designed to provide those technologies and
services which will contribute to the preservation and maintenance of the
environment, particularly as it pertains to the tourism and travel industry.




C.

STDI has developed a certain ‘portal technology’ (the ‘technology’) which
utilizes proprietary intellectual property (‘IP’) to create an internet pathway
on which environmental information can be transmitted to those businesses who
seek to participate in and be certified as environmentally responsible members
of the Green Globe system brand.




D.

The purpose of this Agreement is to set forth the terms and conditions for the
sale and assignment of this portal technology to GTREX for use in its Global
Green distribution of services.




NOW THEREFORE, in consideration of premises described herein; the undertakings
of the parties; their mutual promises and covenants, and other valuable
consideration as provided, the parties agree as follows:




1.1

Sale and Purchase




For and in consideration of the purchase price, which is further described
below, STDI agrees to sell, and GTREX agrees to purchase, the Intellectual
Property rights to the portal technologies designed and developed by STDI.




2.1

Description of the Intellectual Property Being Transferred




The Portal Technology, more specifically ‘Destination Portal’, being transferred
and assigned to GTREX is comprised of the following:







1

--------------------------------------------------------------------------------







Intellectual property including notes, memoranda, drawings, sketches, reports.

All software developed for use by businesses and e.travel sites

The rights to all patents which have been filed pertaining to this

Portal DestinationTechnology, if any.

Contact lists of subscribers to the Technology.

Assignment of all contracts and agreements where STDI is the service

provider and named beneficiary of revenues.

Good Will with existing customers contracting for the portal technology

(eg; The Indonesian Ministry of Culture and Tourism) and technology

providers such as Microsoft.




3.1

Consideration




As consideration for the transfer, assignment and sale of the rights to use and
license Intellectual Property known as the ‘Portal or Portal Destination
Technology’, together with supporting documentation and software, GTREX shall
issue to STDI, or its assign, five hundred million shares (500,000,000) of GTREX
publicly traded common stock (stock symbol GRXI) restricted pursuant to Rule 144
of the Securities Act of 1933 and Exchange Act of 1934.  




The shares to be issued as consideration for the transfer of the Technology
shall be delivered to STDI, or as otherwise instructed, at such time as the IP
materials and property are delivered to GTREX.




3.2  Additional Consideration




       As additional consideration, GTREX agrees to fund the start up of the
‘Green Globe

       Travel’ operation and business as outlined in the business plan for Green
Globe

       Travel previously agreed between the parties, and which commits to an
initial cash

       investment of a minimum of USD $150,000.00.




       Further, GTREX agrees to negotiate the employment of Brad Cox as CEO of
Green

       Globe Travel on terms acceptable to GTREX.




4.1

Term




The delivery of the GTREX shares and the Technology owned by STDI shall occur
not later than March 1, 2008.  Failure to complete the exchange of Technology
for stock transaction on or before 5:00 pm PST on this date will nullify this
purchase agreement.




5.1

Representations and Warranties




a.  

Seller represents and warrants that has not previously sold nor transferred this
Intellectual Property to any other party, and that it has the sole, proprietary
interest and rights to this property and the supporting documentation.








2

--------------------------------------------------------------------------------







b.  Buyer represents that it there are no securities restrictions preventing it
from issuing the shares which are being exchanged for the Technology, and that
the company has the capacity to issue these additional shares.




c.  Both Buyer and Seller represent that they have obtained the requisite and
necessary approvals from their respective Boards of Directors to enter into this
Agreement, and that the signatories to this Agreement have been authorized to
execute this Agreement on behalf of their respective companies.




6.1

Miscellaneous Provisions




a.  Legal:  This Agreement shall be governed and construed by the laws of the
State of California.  The parties acknowledge that conflicts of laws problems
that may exist due to the international venues of the two corporations.  In the
event that either party shall bring an action to enforce any provision of this
Agreement, the prevailing party shall be entitled to reimbursement for all
reasonable fees and costs incurred.




b.  Modifications:  This Agreement represents the entire agreement and
understanding between the parties with regard to this matter, and supersedes all
prior agreements.  This Agreement can only be modified by and agreement in
writing signed by both parties.




c.  Severability:  If any provision of this Agreement shall be deemed to be
invalid or unenforceable for any reason, the remaining provisions shall not be
affected and shall remain enforceable.




d.  Assignability:  Nothing herein shall be construed to prevent Buyer from
further transferring and/or licensing this Intellectual Property technology to
one or more of its affiliate companies or third parties.




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates as
shown below:




GTREX CAPITAL, INC.:  by /s/ Steve Peacock

Date:  February 20, 2008

     Steve Peacock, President







SUSTAINABLE TOURISM DEVELOPMENT INTERNATIONAL, INC.:







by /s/ Terry De Lacy

Date:  February 20, 2008

     Terry De Lacy

     Managing Director.











3

--------------------------------------------------------------------------------

 





